Los hechos están expresados en la opinión.
El apelado no compareció.
El Juez Asociado Sk. Hutchison,
emitió la opinión del tribunal.
En este caso el demandante y apelado estableció una ac-ción de divorcio contra su esposa, alegando en su demanda los hechos siguientes:
“Primero: que el demandante Florencio Figueroa y Reyes y Paula Pierluisi y Grau, contrajeron matrimonio en Barcelona, Es-paña, en 14 de octubre de 1899, y ambos son. mayores de edad, resi-dentes en Villalba, Juana Díaz, Puerto Rico, y han residido en esta Isla de donde son naturales, desde 1900 hasta ahora.
“Segundo: que en dicho matrimonio se han procreado los hijos siguientes; todos menores de edad: Gloria, Carmen, Guillermo, Margarita, Angélica, Florencio, Elsa y Ramón.
“Tercero: que existen bienes gananciales adquiridos durante el matrimonio.
‘ ‘ Cuarto: que el demandante tuvo necesidad de asilarse en el Hospital de Damas con motivo de una operación quirúrgica a que tuvo que someterse y durante el tiempo que estuvo allí, su consorte, la demandada, lejos de ocuparse en su asistencia y cuidado, sin con-sideración al estado de salud del demandante, abandonó a éste com-pletamente, dedicando su tiempo a paseos, visitas y fiestas, y al reci-bir. las quejas del demandante por tal conducta, le contestó despec-tivamente que ella no podía consumir su juventud al lado de un miserable; que estaba arrepentida de haberse casado con él y cansada de la vida matrimonial; que le odiaba y despreciaba; y que estaba dispuesta a romper para siempre el lazo matrimonial, abandonando marido y hogar.
“Quinto: que este hecho ocurrió en presencia de varias personas y fué motivo de escándalo y de humillación para el demandante.”
Acusada la rebeldía de la demandada, la corte de distrito después de oir la prueba qpe fué presentada por el demandante, declaró con lugar la demanda de divorcio, y ordenó que los hijos menores de edad quedaran bajo lá custodia de su padre, el demandante, ordenando además que se practicara la opor-tuna liquidación de la sociedad conyugal.
La apelante insiste en que la corte inferior cometió error *498al no desestimar ]a demanda del actor por no haberse alegado hechos bastantes para determinar una causa de acción.
El apelado no ha formulado alegato y no compareció en la vista del recurso.
La proposición sometida por la apelante parece estar bien fundada por razón de sus méritos, y en vista del interés pú-blico y de la política general en cuestiones de esta índole, no nos sentimos dispuestos a interponer de motu propio ninguna objeción técnica.
De la demanda no aparece- la naturaleza de la operación quirúrgica a que en ella se hace referencia ni el tiempo que per-maneció el demandante en el hospital. El pudo haber per-manecido allí un día, o una tarde. La operación puede haber consistido en operar un carbunclo en su cuello o sacarle una nigua de uno de los dedos de los pies. Además, la teoría re-lativa al deber por parte de la esposa de ocuparse de la asis-tencia y cuidado de un esposo que voluntariamente ha aban-donado su hogar y se ha sometido al cuidado dé los expertos profesionales de un hospital, parece algo dudosa si no ente-ramente incompatible con las necesarias restricciones y ver-daderas condiciones que prevalecen en cualquiera institución bien dirigida.
Según parece, la demandada es madre de ocho hijos, el mayor de los cuales apenas si tiene más de diez y seis años, pero no consta que ninguno de ellos haya sufrido por abandono. Y si bien el lenguaje despectivo que se alega en la demanda fué dirigido al demandante en presencia de otros, lo era, sin embargo, en contestación al cargo que le hacía el esposo res-pecto ala supuesta mala conducta de'la demandada, cargo que evidentemente se le hizo ante los mismos testigos, y que por tanto tendió a excitar resentimientos y provocar recrimina-ciones más bien que a hacer que se le diera una'explicación o excusa. Dentro de esas circunstancias el hecho de que la es-posa recurra a la única arma eficaz que se le presenta en tal situación se convierte en cuestión de defensa propia, dejando *499a un lado toda cuestión relativa al ejercicio independiente de nn derecho inalienable innato en todas las mujeres por razón de su sexo.
Desde luego que la prueba presentada puede haber sub-sanado en cierto modo los defectos de la demanda, pero no po-demos suponer que así haya siicedido faltando en absoluto una exposición del caso y en vista, de la única conclusión a que llegó la corte sentenciadora, o sea, que ‘‘todos y cada uno, de los hechos alegados en la demanda y esenciales para consti-tuir la causa de acción que se ejercita se han probado satis-factoriamente. ’ ’
Admitiendo, para los fines del argumento, que el lenguaje que se imputa a la demandada, usado en una sola ocasión ais-lada y que fué provocado por la protesta hecha por el marido en presencia de varias personas, acusando a la esposa, de su-puesta indebida conducta, en unión con la especie de aban-dono a que se refiere la demanda, sea bastante para indicar que existe cierto grado de incompatibilidad de caracteres entre los esposos, aun así, no conocemos ningún caso en que se haya llegado a declarar que semejante trato puesto en práctica con un esposo de condiciones normales por una esposa excitable sea constitutivo del trato cruel que la ley determina. No existe nada que indique la disposición de sensibilidad en sumo grado o una susceptibilidad excepcional por parte del demandante, o cualquier otra circunstancia especial que pudiera tender a agravar el efecto producido por los. actos imputados a la de-mandada en la mente del demandante, ni ninguna alegación de ese “grave sufrimiento mental” que se ha resuelto en al-gunas de las decisiones más recientes, tales como la del caso de McDonald v. McDonald, 155 Cal. 665, que constituye cruel-dad extrema.
“Ha sido reconocido universalmente, por lo menos teóricamente, que las partes no pueden ser divorciadas por el fundamento de cruel-dad simplemente por el hecho de vivir juntos sin ser felices debido a sus caracteres irrefrenables o a sus desavenencias. Las personas casadas deben someterse a las consecuencias ordinarias de las debi-*500lidades humanas y de la unión imprudente, y la mala conducta que habrá de servir de base para obtener un divorcio para constituir crueldad debe ser grave. Y la mera severidad del temperamento, mal genio, rudeza en el lenguaje, o hasta los arranques impetuosos, si no amenazan daño corporal o causan perjuicio a la salud, por regla general no equivalen a crueldad. Como ya bien se ha dicho el esposo y la esposa están obligados a hacer mayores esfuerzos porque desapa-rezca cualquier error, tratar de arreglar las cuestiones que entre ellos se susciten, suavizando el camino para la concordia, y de conseguir su Reconciliación, que las personas en otras relaciones de la vida. El status del matrimonio no es meramente contractual de modo que cada uno tenga derecho a exigir del otro que cúmpla estrictamente con el vínculo. Es un status en que la ley funciona sobre la debi-lidad lo mismo que sobre la fortaleza’de la naturaleza humana, y no se disolverá a menos que existan causas graves y sustanciales. ” 9 E. C. L. 336, pár. 116.
La sentencia apelada debe ser revocada y la demanda de-clarada sin lugar.
Revocada la sentencia apelada y declarada sin lugar la demanda sin especial condena, de costas, desembolsos y honorarios de abo-gado.
Jueces concurrentes': Sres. Presidente Hernández y-Aso-ciados Wolf, del Toro y Aldrey.